Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00119-CV

                             IN THE INTEREST OF S.Q., a Child

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-1813-CV
                        The Honorable Steve Burgess, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
It is ORDERED that no costs be assessed against appellant in relation to this appeal because she
qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED June 27, 2018.


                                                 _____________________________
                                                 Irene Rios, Justice